DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 01/04/2021.                      .
2.	Claims 1 – 20  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
Domestic benefit has been claim with regards to U.S. Patent Application No. 16/171,731, filed October 26, 2018, now U.S. Patent No. 10,887,073, which claims the benefit of U.S. Provisional Application No. 62/577,239, filed October 26, 2017.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 01/04/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 01/04/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Objection to the Drawings
1. 	Figure 9 is labeled with numbers in the 600 range, however ¶  0064 of the drawings submitted on 01/04/2021 uses numbers in the  900 rage. Appropriate correction is required.
2.	¶ 0098 of the specification submitted on 01/04/2021 states the CSI-RS is label 1704, however the number 1704 is not present in figure 17. 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 – 9, 11 – 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0103954 A1, the provisional application is relied on for support) in view of Liao et al. (US 2019/0103953 A1, the provisional application  number 62/565,191 is taken into consideration for support).

 Note to applicant: 
With regards to claim 1, the 6th line recites “a BWP inactivity timer”, however the BWP associated with the inactivity timer can be interpreted as a different BWP other than the default and first BWP as stated in line 4 or  “a bandwidth inactivity timer”  can be related to  the first BWP recited in  the 4th line. In other words nothing prevents the examiner to interpret the “BWP inactivity timer” in the 6th line  to be the inactivity timer for the first BWP  in the fourth line (this interpretation can be held true for the default bandwidth).  Taking a look at  figure 25 of the applicant’s drawing submitted on 01/04/2021. That is BWP1 is the first bandwidth,  BWP0 is the default bandwidth and the inactivity timer is associated with BWP 2 at n+8+k, hence the claim should have reflect that the BWP associated with the inactivity timer is  different from BWP0 (default bandwidth)  and BWP1 (first bandwidth) . In the rejection below the examiner took the broadest reasonable interpretation in which  the BWP associated with the inactivity timer is  the “first BWP” inactivity timer. 

 	Regarding claim 1, Lee discloses:  A method (¶ 0103,  process flow 500) comprising: 
receiving, by a wireless device, configuration parameters of a cell (the latter part of ¶ 0044, Scell activation and deactivation is signaled via the use of a DCI, this activation of the Scell is associated with configuration parameters such as Bandwidth part (BWP), see also paragraph 0088), the configuration parameters comprising: 
bandwidth part (BWP) parameters of: a first BWP (latter part of ¶ 0088, “In some examples, a SCell may be considered activated when configured and one of its associated BWP excluding the zero BWP is active”, that is the Scell can be configured with another BWP that is not the default/Zero BWP, see also ¶ 0089 (configured with one or more BWP))  and a default BWP (¶ 0088, default BWP may be a zero BWP, see also ¶ 0089); 
a first timer value associated with a cell deactivation timer; and (¶ 0086, a timer of a particular value is present with respect to an Scell to activate a particular BWP, when the timer expires (deactivation timer) then that particular BWP is deactivated. See also latter part of ¶ 0088) 

receiving a downlink control information (DCI) indicating an activation of the cell; in response to the DCI: (¶ 0087,¶ 0088 and the latter part of ¶ 0044, Scell activation and deactivation is signaled via the use of a DCI))
activating the cell; and (¶ 0087,¶ 0088 and the latter part of ¶ 0044, Scell activation and deactivation is signaled via the use of a DCI)
starting the cell deactivation timer based on the first timer value; ( ¶ 0086, ¶ 0088 (latter part) , the timer expires means at some point in time the timer was started pertaining to a predetermined value (see ¶ 0084))
 activating, in response to activating the cell, the first BWP of the cell; (¶ 0044 and  ¶ 084, the BWP pertaining to the Scell is activated)
starting the BWP 
in response to expiry of the BWP (¶ 0078 and ¶ 0088, both paragraphs deals with the deactivation timer if expired the current bandwidth is switched to the default bandwidth as the now active bandwidth),  Lee teaches every aspect of claim 1, however  the applicant is applying an inactivity timer that is associated with a different BWP in order to  prolong the deactivation timer of the first BWP which when expired will eventually switched to a default bandwidth. However the examiner interprets the inactivity timer as a timer that can be of the first BWP as explained in the notes at the beginning of claim 1. That is the first BWP can also have its own inactivity timer rather than using another BWP inactivity timer, such difference is seen in the reference of Liao see figure 2 = ¶ 0031 (latter half), that is at step 232, 233 the timer is reset, this is interpreted as an inactivity timer since the timer is trigger to continue operating on bandwidth part 252 in figure 2 and upon the expiration of the inactivity timer at 234, the bandwidth part is switched to 254 (default bandwidth part) = to page 3 of the provisional application numbered 62/565,191.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s system in view of Liao. The motivation for making the above modification would have been to continue processing and receiving PDSCH trigger by the DCI [¶ 0031 of Liao].
See also Huawei [R1-1700011,  Spokane, USA, 16th - 20th January 2017,  Mechanisms of bandwidth adaptation], section 3.2, figure 3, a timer is started in the second bandwidth and is interpreted as an inactivity timer, since it continues on the same BWP.  When the timer expires it falls back to the first bandwidth



Claims 11 and 20  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such differences as a wireless device, base station, processor and memory is seen in the primary reference see figure 5, 9 and 13.

Claim 2, Lee in view of Liao discloses: The method of claim 1 (see rejected claim 1), Lee further discloses: wherein the cell is a secondary cell of a plurality of cells.  [¶ 0041, present is a Pcell and one or more Scells].

Claim 12   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, Lee in view of Liao discloses:  The method of claim 1 (see rejected claim 1), Lee further discloses: wherein the BWP parameters of the first BWP or the default BWP indicate at least one of: a frequency location; a bandwidth [¶ 0004, ¶ 0070 and ¶ 0088]; a value of subcarrier spacing [¶ 0073 - ¶ 0074]; a cyclic prefix; or one or more reference signal resource configurations.  

Claim 13   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

 	Claim 4, Lee in view of Liao discloses:  The method of claim 1 (see rejected claim 1), Lee further discloses: wherein the switching from the first BWP to the default BWP comprises monitoring a downlink control channel on the default BWP.  [¶ 0006 and last two sentences of ¶ 0088].

Claim 14  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Claim 5, Lee in view of Liao discloses:  The method of claim 1 (see rejected claim 1), Lee further discloses: wherein the wireless device starts the BWP inactivity timer in response to receiving the DCI indicating the activation of the cell. [¶ 0084, ¶ 0101, activation of one or more Scell via BWP DCI signaling].

Claim 15  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

 	Claim 6, Lee in view of Liao discloses:  The method of claim 1 (see rejected claim 1), Lee further discloses:  The method of claim 1, further comprising deactivating the cell in response to at least one of: Docket No.: 17-1059U an expiry of the cell deactivation timer; and receiving a second DCI indicating a deactivation of the cell.  [latter part of ¶ 0088, when the timer expires the Scell is deactivated].

Claim 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 7, Lee in view of Liao discloses:  The method of claim 6 (see rejected claim 1), Lee further discloses:  The method of claim 6, further comprising stopping the BWP inactivity timer in response to the deactivating the cell.  [latter part of ¶ 0086, a DCI can be used to deactivate the Scell, this will cause the timer to stop, that is prior to the expiration of the timer].

Claim 17  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

 	Claim 8, Lee in view of Liao discloses:  The method of claim 1 (see rejected claim 1), Lee further discloses: wherein activating the first BWP comprises monitoring a downlink control channel on the first BWP.  [latter part of ¶ 0011, ¶ 0084]

 	Claim 9, Lee in view of Liao discloses:  The method of claim 8 (see rejected claim 8), Lee further discloses:  receiving a second DCI indicating a downlink assignment or an uplink grant on the first BWP.  [last sentence in ¶ 0015].

Claim 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as combined claim 8 and 9.


Allowable Subject Matter
1.	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463